Order filed, May 5, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                              First District of Texas
                                      ____________

                                   NO. 01-22-00208-CR

                             JOSEPH T. ROBERTS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee


                       On Appeal from the 253rd District Court
                             Chambers County, Texas
                           Trial Court Case 21DCR0095


                                         ORDER
       The reporter’s record in this case was due 04/18/2022. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Jo Ann Horn-Leger, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                      PER CURIAM